Opinion issued August 3, 2006


 











In The
Court of Appeals
For The
First District of Texas
____________

NOS. 01-05-00458-CR
           01-05-00459-CR
____________

JEFFERY CARL SIMMONS, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 209th District Court 
Harris County, Texas
Trial Court Cause Nos. 666521 and 666522



 
MEMORANDUM  OPINION
               Appellant, Jeffery Carl Simmons, pleaded guilty to the offenses of
kidnapping and sexual assault, and the trial court sentenced him to confinement for
10 years in each case.  Appellant subsequently filed, in regard to both convictions,
post-conviction motions for forensic DNA testing in the convicting court.  The State,
in response, filed motions to deny DNA testing, and the trial court, after a hearing, 
denied appellant’s motions.  Appellant challenges the trial court’s orders denying his
motions for post-conviction DNA testing.  We affirm.
               Appellant’s court-appointed counsel has filed a brief stating that the record
presents no reversible error, that the appeal is without merit and is frivolous, and that
the appeal must be dismissed or the orders affirmed.  See Anders v. California, 386
U.S. 738, 87 S. Ct. 1396 (1967).  The brief meets the requirements of Anders by
presenting a professional evaluation of the record and detailing why there are no
arguable grounds for reversal.  Id. at 386 U.S. at 744, 87 S. Ct. at 1400;  see also High
v. State, 573 S.W.2d 807, 811 (Tex. Crim. App. 1978).  Counsel delivered a copy of
the brief to appellant and advised him of his right to examine the appellate record and
file a pro se response.  See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App.
1991).  More than thirty days have passed, and appellant has not filed a pro se
response.
               Having reviewed the record and counsel’s brief, we agree that the appeals
are frivolous and without merit and that there is no reversible error.  See Bledsoe v.
State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005). Accordingly, we hold that
there are no arguable grounds for review and affirm the orders of the trial court.  We
grant counsel’s motions to withdraw.
 See Stephens v. State, 35 S.W.3d 770, 771
(Tex. App.—Houston [1st Dist.] 2000, no pet.). 
 
                                                                        Terry Jennings
                                                                        Justice
                                                   
Panel consists of Chief Justice Radack and Justices Jennings and Alcala.
Do not publish.  Tex. R. App. P. 47.2(b).